ENTRY ORDER

                                          2016 VT 136

                        SUPREME COURT DOCKET NO. 2016-428

                                 DECEMBER TERM, 2016

 Representative Donald Turner, Jr. and           }    ORIGINAL JURISDICTION
 Senator Joseph Benning                          }
                                                 }
    v.                                           }
                                                 }
 Governor Peter Shumlin                          }


                       In the above-entitled cause, the Clerk will enter:

       ¶ 1.   Senator Joseph Benning’s motion to intervene and join in the above petition is
granted.



                                               BY THE COURT:



                                               Paul L. Reiber, Chief Justice

   Publish
                                               John A. Dooley, Associate Justice
   Do Not Publish

                                               Marilyn S. Skoglund, Associate Justice


                                               Harold E. Eaton, Jr., Associate Justice


                                               Walter M. Morris, Jr., Superior Judge (Retired),
                                               Specially Assigned